Citation Nr: 0901091	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, degenerative joint disease of the right 
acromioclavicular (AC) joint with humeral head spur, in 
excess of 20 percent for the period prior to July 6, 2006. 

2.  Entitlement to an increased rating for a right shoulder 
disability, degenerative joint disease of the right AC joint 
with humeral head spur, status post total shoulder 
arthroplasty, in excess of 30 percent for the period on and 
after September 1, 2007.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Muskogee, Oklahoma, which granted an increased rating of 
20 percent for his right shoulder disability, effective March 
16, 2005.  During the pendency of the appeal, in an August 
2006 rating decision, a temporary total evaluation was 
granted from July 6, 2006 to August 31, 2007 for the right 
shoulder due to convalescence following total arthroplasty.  
Additionally, an increased evaluation from 20 percent to a 
minimum of 30 percent was granted, effective September 1, 
2007.  The Board notes, with respect to increased ratings, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  The 
veteran's claim (for the periods prior to July 6, 2006 and as 
of September 1, 2007) remains before the Board.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In January 2007, the veteran withdrew his earlier request for 
an RO hearing; as such, the Board may proceed with appellate 
review.

The Board remanded this case in March 2008.  It returns now 
for appellate consideration.


FINDINGS OF FACT

1. The veteran is right hand dominant.

2. Prior to July 6, 2006, the veteran's right shoulder 
disability was manifested by arthritis, humeral head spur, 
severe limitation of motion as the result of pain, and 
moderate tenderness.  

3. On and after September 1, 2007, the veteran's right 
shoulder disability has been manifested by mild arthritis, 
status post right total shoulder arthroplasty, slight 
limitation of motion as the result of pain, tenderness, and 
weakness.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a 
right shoulder disability prior to July 6, 2006 are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2008).

2. The criteria for a rating in excess of 30 percent for a 
right shoulder disability on and after September 1, 2007 are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5051 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in March 2005 and April 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21; 
Vazquez-Flores, 22 Vet. App. 37.  These letters advised the 
veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claim, and advised to 
send any medical reports that he had.  He was also told that 
it was still his responsibility to support the claim with 
appropriate evidence.  The April 2008 letter specifically 
advised the veteran of all the information required under 
Vazquez-Flores.  In addition, a January 2007 letter and the 
April 2008 letter provided the veteran with notice concerning 
the assignment of disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
April 2005 and August 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 and 
2008 VA examination reports are thorough and supported by VA 
medical treatment records.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran seeks an increased rating for his service-
connected right shoulder disability, evaluated as 30 percent 
disabling for the period prior to July 6, 2006, and 30 
percent disabling for the period on and after September 1, 
2007.  For the reasons that follow, the Board finds that a 
higher rating is not warranted for either period.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the period prior to July 6, 2006, the veteran's service-
connected right shoulder disability is assigned a rating of 
20 percent, effective March 16, 2005, under Diagnostic Code 
5201 for limitation of motion of the arm.  A 30 percent 
rating is currently in effect as of September 1, 2007 under 
Diagnostic Code 5051 for prosthetic replacement of the 
shoulder joint.  

As an initial matter it is noted that the April 2005 
compensation examination report reflects that the veteran's 
right hand is the dominant extremity.  Thus, his right 
shoulder and arm are among his major extremities and will be 
rated as such.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For the purpose of rating 
disability from arthritis, the shoulder is considered a major 
joint. 38 C.F.R. § 4.45(f).  A compensable evaluation under 
Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by X-ray 
findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).

Under Diagnostic Code 5201, a 40 percent evaluation is 
assigned for limitation of major arm motion to 25 degrees 
from the side, a 30 percent evaluation is warranted for 
limitation of motion midway between the side and shoulder 
level, and a 20 percent evaluation is provided for limitation 
of motion of the arm at shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Full range of motion of the 
shoulder is 0 to 180 degrees of abduction and forward 
elevation (flexion) and 0 to 90 degrees of internal and 
external rotation.  38 C.F.R. § 4.71, Plate I.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Under Diagnostic Code 5051, a 100 percent rating is assigned 
for one year following implantation of prosthesis, for either 
the major or the minor upper extremity.  With chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity, a 60 percent disability rating is 
assigned for the major arm.  This is the maximum schedular 
rating assignable after the one-year period following 
surgery.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to diagnostic codes 5200 and 5203.  A 30 percent is 
the minimum assigned rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5051.

a. Prior to July 6, 2006

In order to establish a rating higher than 20 percent under 
Diagnostic Code 5201, the medical evidence would need to show 
limitation of major arm motion to 25 degrees from the side or 
limitation of motion midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

VA treatment records dated from March 2005 to May 2006 
indicate that the veteran had severely restricted range of 
motion and moderate tenderness.  March 2005 X-rays show 
degenerative changes of the AC joint and a large humeral head 
spur.  May 2005 X-rays demonstrate bone-on-bone glenohumeral 
osteoarthritis with accretion body.  In November 2005, it was 
noted that the veteran could slowly elevate his shoulder to 
slightly more than 90 degrees, externally rotate to about 10 
degrees, and internally rotate to bring his thumb to the 
region of his right hip pocket.  There was tenderness to 
palpation.  Strength in abduction and internal/external 
rotation seemed to be okay but somewhat limited by pain.  A 
May 2006 MRI shows moderately advanced osteoarthritis and 
advanced chondromalacia of the right shoulder, partial tears 
of the supraspinatus and subscapularis tendons, and probable 
partial tear of the biceps tendon.  

At the April 2005 compensation examination, the appearance of 
the right shoulder revealed slight deltoid muscular atrophy.  
The veteran described the pain as 7 on a scale of 1 to 10.  
Physical examination revealed objective findings of pain, 
tenderness, and limited range of motion of the shoulder.  On 
range of motion testing of the right shoulder, the veteran 
was found to have flexion of 0 to 90 degrees and abduction of 
0 to 80 degrees.  External rotation was 0 to 45 degrees and 
internal rotation was 0 to 80 degrees.  The examiner noted 
that range of motion was additionally limited by pain with 
repetitive use, but that there was no further diminution due 
to fatigue, weakness, lack of endurance, or incoordination 
with repetitive use.  The examiner diagnosed the veteran with 
degenerative changes of the AC joint with spur on humeral 
head.  

In light of the foregoing, the Board finds that the criteria 
to support a rating in excess of 20 percent have not been met 
for the period prior to July 6, 2006.  The VA treatment 
records and April 2005 examination report do not show the 
veteran's right shoulder range of motion to be limited to 
midway between the side and shoulder level or to 25 degrees 
from the side.  An increased rating for this period is 
therefore not warranted under Diagnostic Code 5201.  

The Board has considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  However, findings of 
functional impairment due to DeLuca considerations have 
already been considered as part of the veteran's currently 
assigned 20 percent rating.  This rating properly compensates 
him for his symptoms of pain, tenderness and limitation of 
motion.  There is no medical evidence of record indicating 
that the veteran currently experiences pain which causes 
additional limitation of motion beyond that contemplated by 
the assigned evaluation.  Accordingly, the Board finds that a 
higher rating under the DeLuca criteria for the same symptoms 
is not warranted.  See 38 C.F.R. § 4.14.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  In this regard, it is noted that the veteran does not 
have ankylosis of the scapulohumeral articulation (Diagnostic 
Code 5200), impairment of the humerus involving recurrent 
dislocation at the scapulohumeral joint, fibrous union, false 
flail joint, or flail shoulder (Diagnostic Code 5202), and 
impairment of the scapula or clavicle (Diagnostic Code 5203).  
As such, a rating in excess of 20 percent is not warranted 
for the period prior to July 6, 2006.  



b. On and after September 1, 2007

In order to establish a rating higher than 30 percent under 
Diagnostic Code 5051, the medical evidence would need to show 
chronic residuals consisting of severe, painful motion or 
weakness in the affected extremity or intermediate degrees of 
residual weakness, pain or limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5051.  

VA treatment records reveal that X-rays of the right shoulder 
were taken in February 2007 and December 2007.  The February 
2007 X-ray report shows findings of right shoulder 
hemiarthroplasty.  It is noted that the appearance is stable 
when compared to an August 2006 review, with no evidence of 
dislocation, subluxation, loosening, or other signs of 
failure.  In December 2007, the veteran complained of 
episodes of right shoulder pain with a feeling of weakness 
but no numbness.  Physical examination of the right shoulder 
revealed tenderness with motion especially with abduction, 
but full active range of motion in all extremities.  The 
December 2007 X-ray report shows findings of a right humeral 
head prosthesis in place and mild degenerative changes of the 
AC joint and the glenoid margin.  It is noted that no other 
abnormality was identified and that there was no appreciable 
change in the appearance of the right shoulder since the 
February 2007 examination.  

At the August 2008 compensation examination, the veteran 
reported having a marked reduction in pain and increase in 
range of motion after the July 6, 2006 total arthroplasty.  
He stated that he experienced pain occasionally, that it did 
not radiate, and that he had no flare-ups.  He also reported 
having occasional weakness in his right arm.  Physical 
examination of the right shoulder revealed surgical scars 
secondary to the veteran's previous surgical procedures.  The 
scars were well healed and nontender.  The appearance of the 
shoulder was otherwise normal.  Range of motion testing 
showed active and passive forward flexion of 0 to 170 degrees 
with pain at 160 degrees, abduction of 0 to 170 degrees with 
pain at 160 degrees, internal rotation of 0 to 75 degrees 
without pain, and external rotation of 0 to 75 degrees 
without pain.  The examiner noted that the veteran had 5 
degrees of additional limitation of motion with repetitive 
use due to pain and weakness as well as lack of endurance.  
Findings of the previous December 2007 X-rays were reviewed.  
The examiner diagnosed the veteran with right shoulder 
degenerative joint disease, post-operative right total 
shoulder arthroplasty.  

Based on the aforementioned evidence, the Board finds that 
the criteria to support a rating in excess of 30 percent have 
not been met for the period on and after September 1, 2007.  
The medical evidence does not indicate intermediate degrees 
of residual weakness, pain or limitation of motion so as to 
warrant a higher rating by analogy to Diagnostic Codes 5200 
and 5203.  Significantly, the veteran does not have ankylosis 
of the scapulohumeral articulation (Diagnostic Code 5200) or 
impairment of the scapula or clavicle (Diagnostic Code 5203).  
Furthermore, the medical evidence does not demonstrate 
chronic residuals consisting of severe, painful motion or 
weakness in the right shoulder to support a 60 percent rating 
under Diagnostic Code 5051.  

The Board has considered the application of other diagnostic 
codes.  However, the veteran has not been shown to have 
limitation of motion of the right arm to 25 degrees from the 
side so as to warrant a 40 percent rating under Diagnostic 
Code 5201, even with consideration of the DeLuca criteria, 
nor has he been shown to have impairment of the humerus 
involving fibrous union, false flail joint or flail shoulder 
so as to warrant a rating in excess of 30 percent under 
Diagnostic Code 5202.  As noted above, the Board has also 
considered Diagnostic Codes 5200 and 5203 and finds that 
there is no evidence of the pertinent conditions in the 
record.  Therefore, a higher rating is not available under 
the other diagnostic codes for shoulder disabilities.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the veteran's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra- 
schedular consideration is not in order.  See Floyd v. Brown¸ 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 
(1996).

Accordingly, the Board concludes that the veteran is 
appropriately compensated for his right shoulder disability 
with the assigned ratings of 20 percent disabling for the 
period prior to July 6, 2006, and 30 percent for the period 
on and after September 1, 2007.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an increased rating.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating for a right shoulder 
disability, degenerative joint disease of the right 
acromioclavicular (AC) joint with humeral head spur, in 
excess of 20 percent for the period prior to July 6, 2006, is 
denied. 

Entitlement to an increased rating for a right shoulder 
disability, degenerative joint disease of the right AC joint 
with humeral head spur, status post total shoulder 
arthroplasty, in excess of 30 percent for the period on and 
after September 1, 2007, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


